Citation Nr: 1441795	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  08-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee strain.

2.  Entitlement to service connection for a left knee strain.

3.  Entitlement to service connection for a right ankle strain.

4.  Entitlement to service connection for a left ankle strain.

5.  Entitlement to an increased rating in excess of 30 percent for a gunshot wound, right shoulder and upper arm.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating the claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

First, the Board must remand the case for non-compliance with prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In September 2012, the Board remanded the case for further development, to include obtaining recent VA treatment records (since October 2011) from the Omaha VA Medical Center (VAMC).  A review of the record reflects that these VA treatment records have not been associated with the claims file.

Furthermore, the Veteran's representative submitted new evidence since the February 2013 issuance of the Supplemental Statement of the Case (SSOC), which addressed all issues pending on appeal.  The evidence included March 2013 and February 2014 briefs in support of the claim.  The February 2014 brief contained a copy of an article describing the military parachuting injuries.  There is no indication that the Veteran (or his representative) waived original AOJ consideration of the new evidence.  

Therefore, an SSOC also must be issued on remand that takes into consideration all new evidence since the issuance of the last SSOC in February 2013, to include materials submitted by the representative as well as updated Omaha VAMC treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records, to include records from the Omaha VAMC since October 2011.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Then, readjudicate the claim on the merits.  Consideration must be given to all additional evidence received, to include updated VA treatment records and evidence submitted by the Veteran's representative after the issuance of the February 2013 SSOC.  If the benefit sought is not granted, provide the Veteran and his representative with a SSOC and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



